Case 2:20-cv-00772-JCM-BNW Document 1-1 Filed 04/29/20 Page 1of1
JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM,

I. (a) PLAINTIFFS DEFENDANTS
EMILY HALL PRESTIGE TRAVEL & CRUISES

 

(b) County of Residence of First Listed Plaintiff CLARK County of Residence of First Listed Defendant
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attormeys (If Known)

F. TRAVIS BUCHANAN, ESQ., & ASSOCIATES, PLLC
701 E. BRIDGER AVE. STE. 540
LAS VEGAS. NV 89101

 

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government &3 Federal Question PTF DEF PTE DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 Of Incorporated or Principal Place O4 o4
of Business In This State
CF 2 U.S. Government OG 4 Diversity Citizen of Another State G2 © 2 Incorporated and Principal Place os o85
Defendant (Indicate Citizenship of Parties in Item ID of Business In Another State
Citizen or Subject of a O3 3. Foreign Nation o6 O86

 

Foreign Country
NATURE OF SUIT (Place an “x” i Click here for: Nature of Suit Code ons.
CONTRACT ANKRUPTICY. OTHER STATUTE
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Scizure & 422 Appeal 28 USC 158 ©) 375 False Claims Act

    

       

  
 
 

 

  

  

a
© 120 Marine & 310 Airplane C365 Personal Injury - of Property 21 USC 881 [© 423 Withdrawal C376 Qui Tam (31 USC
} 130 Miller Act & 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729{a))
CG 140 Negotiable Instrument Liability © 367 Health Care/ {J 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGH 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C 820 Copyrights @ 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
C) 152 Recovery of Defaulted Liability 368 Asbestos Personal OG 835 Patent - Abbreviated 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | () 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations

  
  
 

 
 
   

   

   

C 153 Recovery of Overpayment Liability PERSONAL PROPERTY | ai . , SECURITY. QO 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle } 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395 0 490 Cable/Sat TV
© 160 Stockholders’ Suits € 355 Motor Vehicle C¥ 371 Truth in Lending Act CF 862 Black Lung (923) 1 850 Securities/Commodities/
190 Other Contract Product Liability C) 380 Other Personal O 720 Labor/Management © 863 DIWC/DIWW 05(g)) Exchange
C3 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI CF 890 Other Statutory Actions
© 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act G 865 RSI (405(g)) © 891 Agricultural Acts
GF 362 Personal Injury - Product Liability © 751 Family and Medical ©) 893 Environmental Matters

 
 

Leave Act ( 895 Freedom of Information
OG 790 Other Labor Litigation FEDERAL TAX SUITS | Act
C) 791 Employee Retirement © 870 Taxes (U.S. Plaintiff C) 896 Arbitration

Medical Malpractice
CIVIL RIGHTS |
& 440 Other Civil Rights

 
    
  

     
 

    

 

REAL PROPERTY
© 210 Land Condemnation

      

 

Habeas Corpus:

      
    

O 220 Foreclosure & 441 Voting 463 Alien Detainee Income Security Act or Defendant) (4 899 Administrative Procedure
CI 230 Rent Lease & Ejectment &&% 442 Employment © 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
C} 240 Torts to Land & 443 Housing/ Sentence 26 USC 7609 Agency Decision
CF 245 Tort Product Liability Accommodations O 530 General CF 950 Constitutionality of
© 290 All Other Real Property 3 445 Amer. w/Disabilities - | 535 Death Penalty : ; 2 State Statutes

Employment Other: C3 462 Naturalization Application

0 446 Amer. w/Disabilities -} 0) 540 Mandamus & Other {0 465 Other Immigration
Other OG 550 Civil Rights Actions

555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

OF 448 Education

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Onby)

O11 Original (32 Removed from €} 3° Remanded from O 4 Reinstatedor 1 5 Transferred from O 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Americans with Disabilities Act of 1990, 42 U.S.C. Sect. 12111, et seq.

Brief description of cause:
Disability Discrimination in Employment and Violation of Family Medical Leave Act

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes (INo
VHI. RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET BER
DATE SIGNATURE OF ATTORNEY OF RECORD
4-29-2020 Fa
FOR OFFICE USE ONLY ee

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
